department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec sec_2013 uniform issue list krekkkekkrkkekrekerereke krrkkkkrerekkkekee rrrkkekkeekereerekrereereeerererk legend taxpayer sep-ira _ _- rekrkekkekkereereeeeerkk hk ikk ek erik ei ike eker ere eerie eekenekeeere kekkeeekeereererer kkk kkk eere keke ere ererreerereeeeerereereraereererkerker _ kk ikkikik ek kiki kerr erereeeererreekrheee rrkrereeerekreeerere kkk kkk eea irr ere eee eere kkkekkereeeekeeereererre _ _ _ _ -_ kekekekekerekerereekererereeekhereekrererer hick ikakeai kkk kerrier ere eee ree rererree rrkkkkkkeeek hkkkkkekke krkkkkkkek kekkekkkekek kkkkkekkkekker this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code financial_institution b financial_institution c annuity y amount amount amount amount dear page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from sep-ira totaling amount taxpayer asserts that his failure to accomplish a rollover of amount into another ira within the 60-day period prescribed by sec_408 of the code was due to an error made by financial_institution c which set up a nonqualified_annuity for amount contrary to taxpayer's direction taxpayer represents that except for transfer of amount which has remained at all times available in his other nonqualified accounts amount has not been used for any other purpose taxpayer maintained sep-ira a simplified_employee_pension under sec_408 of the code with financial_institution b as custodian on date taxpayer completed an application_for a new roth_ira annuity with financial_institution - c on date taxpayer completed a request for conversion of the entire balance of sep-ira to the requested new roth_ira with financial_institution c because the transfer of the balance of sep-ira had not yet occurred on date taxpayer issued a cashier’s check for amount from his checking account to financial_institution c for deposit into the new roth_ira institution c deposited the monies but set up nonqualified_annuity y rather than an ira of any type financial on date financial_institution b issued a check to taxpayer for amount from sep-ira taxpayer deposited the amount into taxpayer’s checking account taxpayer represents that on date taxpayer submitted amount with written instruction to financial_institution c to change the roth_ira to a traditional_ira financial_institution c deposited amount into nonqualified_annuity y instead of a traditional_ira that taxpayer requested taxpayer's deposits of amount and amount with financial_institution c totaled amount upon receipt of tax notice cp2000 dated date taxpayer discovered that both deposits were made to a nonqualified_annuity rather than an ira on date taxpayer withdrew amount from annuity y to use in his personal and business accounts however he represents that he has kept amount available in those accounts at all times since its withdrawal from annuity y based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from sep- ira sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be page included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for page example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to amount the information presented and documentation submitted by taxpayer are consistent with his assertion that his failure to accomplish a timely rollover of amount of the amount waiver request was caused by financial_institution c not following the written direction of taxpayer to deposit amount into a traditional_ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount of the date distribution from sep-ira taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code with respect to amount taxpayer has not presented sufficient evidence showing that the date deposit of amount to nonqualified_annuity y is eligible for a waiver under sec_408 of the code the deposit of amount from taxpayer's checking account to nonqualified_annuity y occurred prior to the date sep-ira distribution since no sep-ira distribution had been made at the time amount was contributed the deposit of amount to nonqualified_annuity y does not qualify for a waiver therefore pursuant to sec_408 of the code the service declines to waive the 60-day requirement with respect to amount of taxpayer's amount waiver request this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives page if you wish to inquire about this ruling please contact at - kekekk please address all correspondence to se t ep ra t2 sincerely yours ine manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc krkkkekekkekrkeerererereeeeek krekkekkkreekrkeekekeeeekee krkekekerekreeerrekrerreekeeeeeeee
